Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 1 of 18 PageID #: 1010




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

PELOTON INTERACTIVE, INC.,                   )
                                             )
             Plaintiff,                      )
                                             )   C.A. No. 20-662-RGA
      V.                                     )   JURY TRIAL DEMANDED
                                             )
 ICON HEALTH & FITNESS, INC.                 )   Redacted - Public Version
                                             )
              Defendant.                     )




 DEFENDANT'S ANSWERING BRIEF IN OPPOSITION TO PLAINTIFF'S PARTIAL
         MOTION TO DISMISS DEFENDANT'S COUNTERCLAIMS



                                                 Frederick L. Cotti·ell, III (#2555)
     OF COUNSEL:                                 Christine D. Haynes (#4697)
                                                 Richards, Layton & Finger, P.A.
     David R. Wright                             920 N. King Street
     MA.SCHOFF BRENNAN GILMORE                   Wihnington, DE 19801
      ISRAELSEN & WRIGHT PLLC                    (302) 651-7700
     111 South Main Street, Suite 600            cotti·ell@rlf.com
     Salt Lake City, Utah 84111                  haynes@rlf.com
     (801) 297-1850
                                                 Attorneys for Defendant
     Tyson K. Hottinger
     MA.SCHOFF BRENNAN GILMORE
      ISRAELSEN & WRIGHT PLLC
     100 Spectrum Center Drive, Suite 1200
     Irvine, California 92618
     (949) 202-1900

    Dated: September 25, 2020
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 2 of 18 PageID #: 1011
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 3 of 18 PageID #: 1012
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 4 of 18 PageID #: 1013
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 5 of 18 PageID #: 1014
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 6 of 18 PageID #: 1015




                                      3
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 7 of 18 PageID #: 1016




                                      4
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 8 of 18 PageID #: 1017




                                      5
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 9 of 18 PageID #: 1018




                           This Court should therefore deny Peloton’s partial motion to dismiss

Count I and II of ICON’s counterclaims.




                                              6
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 10 of 18 PageID #: 1019
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 11 of 18 PageID #: 1020




                      and the Court should deny Peloton’s partial motion to dismiss Count I and

II of ICON’s counterclaims.

       B.      ICON has stated claims for false advertising.

               1.      Pleading standard

       Peloton argues that false advertising claims under the Lanham Act are subject to a

heightened “intermediate” pleading standard. This is incorrect. This error arises from a district

court case decided thirty-five years ago when one court determined that a plaintiff was required

to “provide[] sufficiently detailed allegations regarding the nature of the alleged falsehoods to

allow [the defendants] to make a proper defense.” Max Daetwyler Corp. v. Input Graphics,

Inc., 608 F. Supp. 1549, 1556 (E.D. Pa.1985). Some later courts adopted this “intermediate”

standard, but others have noted that “the Third Circuit has not yet adopted this heightened

pleading standard, and district courts disagree over the applicable standard.” Groupe SEB USA,

Inc. v. Euro-Pro Operating LLC, 2014 WL 1316039, at *4 (W.D. Pa. April 1, 2014). And

District courts disagree for a good reason: “the standard set forth in Max Daetwyler was decided

prior to the Supreme Court’s decisions in Twombly and Iqbal as well as the Third Circuit's

decision in Fowler.” Id. Moreover, the “intermediate” standard articulated in Max

Daetwyler appears noticeably similar to the standard set out in Twombly and Iqbal, where the

Supreme Court heightened the pleading standard for all claims. In other words, the Max

Daetwyler standard is simply an earlier articulation of the later Iqbal/Twombly standard.

       So ICON’s false advertising claims (Counts III and IV)1 survive a motion to dismiss if

the counterclaims allege that, inter alia, Peloton (1) “has made false or misleading statements as


1
  Peloton apparently does not challenge ICON’s false advertising cause of action regarding
Peloton’s subscription service, as Peloton makes no arguments about the sufficiency of those
allegations and seeks to dismiss only “Counts III and IV as they relate to Peloton’s alleged
‘statements concerning competition,’ ‘innovation,’ and ‘music offerings.’” Motion at 1.
                                                 8
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 12 of 18 PageID #: 1021




to [its] own product.” Warner-Lambert Co. v. Breathasure, Inc., 204 F.3d 87, 91–92 (3d. Cir

2000). ICON does not need to meet some amorphous “intermediate” standard not recognized in

the District of Delaware, the Third Circuit, or the Supreme Court. However, under any standard

ICON adequately alleges that Peloton’s advertising is, at a minimum, misleading and deceptive.

                2.     ICON alleges that Peloton’s statements concerning its music are
                       misleading.

        ICON provides a number of allegations regarding false or misleading statements Peloton

made about its music (under the heading “Peloton’s False and Misleading Statements

Concerning its Music Offerings”). Amended Counterclaims at ¶¶ 44–57. For instance, the

counterclaims note that Peloton “recognized the importance of music to the success of its

platform” and Peloton stated that music is “central to the Peloton experience and . . . one of the

top aspects of the brand.” Id. at 46. It is not surprising then that Peloton routinely “advertised the

playlists for its classes,” and ICON provided numerous examples of specific classes and artists

that Peloton promoted, despite not having the rights to the music. Id. at ¶ 48. More importantly,

ICON alleges that Peloton “knew it could not maintain” the music it was offering “in the future,”

id. at 51, but decided to advertise the music offerings in such a way that customers thought the

current music offerings (or substantially similar playlists and classes) would continue

indefinitely.

        ICON further alleges that Peloton knew it lacked the proper licenses for much of its

music offerings and therefore undoubtedly knew that access to “its ‘hottest’ classes” and hottest

artists would end. Id. at 50. So, when artists began accusing Peloton of copyright infringement,

Peloton “significantly reduce[d] its music offerings . . . in a classic bait-and-switch,” id. at 55.

Thus, Peloton’s defense that “ICON does not allege, for example, that Peloton failed to conduct

the Jennifer Lopez Artist Series classes on October 15, 2019” misses the point. Motion at 17.


                                                   9
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 13 of 18 PageID #: 1022




ICON does allege that Peloton advertised its classes in such a way that deceived customers into

thinking these types of classes would continue beyond “October 15, 2019.” In other words, the

counterclaims set out specific allegations accusing Peloton of deceiving customers with its

advertising regarding music offerings—leading customers to believe access to well-known music

was a long-term feature of their Peloton subscription service, thereby inducing consumers, based

on false pretenses, to enter into lengthy subscription agreements. In this way Peloton

intentionally misled customers into purchasing an expensive piece of exercise equipment (which

works only with a Peloton subscription) by implying that music would be “central to the Peloton

experience,” with no ability to actually make that happen long term. These false claims also

harmed ICON because every consumer who signed up for a subscription to Peloton’s platform—

based on false representations concerning its music offerings—represents a lost subscriber to

ICON’s iFit platform.

       Also, these conclusions do not amount to “piling inference on inference,” as Peloton

suggests. Motion at 19. There are only two inferences needed: (1) that consumers buy Peloton

exercise equipment in large part because of the company’s music offerings, an “inference” that

Peloton acknowledges, and (2) Peloton customers would be locked in to a subscription contract

after paying thousands of dollars for a Peloton Bike or Tread even when—in the words of one

customer—Peloton’s music “consists of TONS of ‘80s music (and not even good ‘80s music for

the most part[)].” Amended Counterclaims at ¶ 53. These are permissible “inferences” and more

than sufficient allegations to “give [Peloton] fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (alteration in

original); see also Trans USA Prods., Inc. v. Howard Berger Co., 2008 WL 852324, at *5

(D.N.J. Mar. 28, 2008) (ICON needs only to provide “sufficiently detailed allegations regarding



                                                  10
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 14 of 18 PageID #: 1023




the nature of the alleged falsehood to allow [Peloton] to make a proper defense”). This Court

should therefore dismiss Peloton’s Motion as it relates to ICON’s allegations of misleading

statements regarding Peloton’s music offerings.

               3.      Peloton’s statements concerning “innovation” do not constitute
                       puffery, and ICON has alleged that such statements misled consumers.

       Peloton has made many public statements about “being an innovator and ‘building

something that’s the first of its kind.’” Amended Counterclaims at ¶ 31. ICON has alleged that

these statements are false or at least misleading, as “[t]he reality is, Peloton did not innovate

anything,” id. at ¶ 32, and ICON was the first to invent the very technology that Peloton uses, id.

at ¶ 17. It is therefore interesting to note that Peloton does not contend that its statements about

innovation are true, only that they constitute puffery, which are mere “exaggeration[s] or

overstatement[s] expressed in broad, vague, and commendatory language” that must be

“understood as an expression of the seller’s opinion only.” Castrol Inc. v. Pennzoil Co., 987 F.2d

939, 945 (3d Cir. 1993).

       But even opinions and other statements that might be puffery in some contexts are

actionable in other circumstances. For instance, “qualitative statements can be misrepresentations

of existing facts if those statements are belied by conditions known to the defendants.” U.S. Bank

Nat. Ass’n v. PHL Variable Ins., 2013 WL 791462, at *6 (S.D.N.Y. Mar. 5, 2013). In other

words, even opinions and qualitative statements must have “a basis in fact.” In re Int’l Bus.

Machines Corp. Sec. Litig., 163 F.3d 102, 109 (2d Cir. 1998). As even the case law Peloton cites

requires that puffery and opinion be an “exaggeration or overstatement.” Castrol Inc., 987 F.2d

at 945. One cannot exaggerate or overstate a fact that has no basis in fact. And ICON has alleged

that there is no basis in fact for the statements that Peloton is an innovator or has created

“something that’s the first of its kind.” Amended Counterclaims at ¶ 58; see also id. at ¶ 60


                                                  11
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 15 of 18 PageID #: 1024




(“Peloton’s statements [regarding innovation] therefore have no basis in fact. “). Moreover,

ICON alleges that the statements “are belied by conditions known to” Peloton, U.S. Bank, 2013

WL 791462, at *6, as Peloton’s CEO traveled to ICON’s headquarters “seeking access to

ICON’s technology” and that Peloton actually licensed iFit technology for its Peloton Bike from

ICON, Amended Counterclaims at ¶ 18–19.

       ICON also alleges that these statements misled customers. ICON repeatedly refers to

Peloton’s “public statements,” Amended Counterclaims at ¶¶ 58–62, that were “designed to

deceive consumers and investors about . . . its so-called innovation in being first to market,” id.

at ¶ 20. Indeed, consistent with Peloton’s deceptive purposes, these pervasive false statements

seem to have resonated with consumers, as “Peloton had the media’s attention.” Id. Here is an

example from Reddit:




ICON has therefore adequately pleaded false advertising claims regarding Peloton’s false

statements about innovation.

               4.      Peloton’s statements concerning “competition” do not constitute
                       puffery, and ICON has alleged that such statements misled consumers.

       First, like Peloton’s statements regarding its innovations, Peloton has “engaged in a

pattern of false and misleading statements . . . that it lacks any competitors.” Amended

Counterclaims at ¶ 65. And like its statements regarding innovation, Peloton’s statements—even

if qualitative or opinion, which ICON does not concede—are actionable. This is because, for


                                                 12
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 16 of 18 PageID #: 1025




instance, John Foley’s interview statement regarding the Peloton bike—“Nobody else provides

them, so we’re kind of in a category of one”—is “belied by conditions known to” Peloton, U.S.

Bank, 2013 WL 791462, at *6, and has no “basis in fact,” Int’l Bus. Machines Corp., 163 F.3d at

109. See Amended Counterclaims at ¶ 65 (“These statements [regarding competitors] have no

basis in fact.”). Indeed, ICON notes that “Peloton refers to ICON as a direct competitor in this

lawsuit,” and ICON alleges that “at the time Peloton was taking th[e] statements” about

competitors, “it knew otherwise.” Amended Counterclaims at ¶¶ 67, 69.

       Second, ICON alleges that Peloton’s public statements “misled consumers that there are

no alternatives to the Peloton bike.” Amended Counterclaims at ¶ 66. ICON also explains how

Peloton was able to deceive the public about its untrue statements regarding competition:

“Peloton had the media’s attention,” id. at ¶ 20, so Mr. Foley gave interviews where he stated

untruthfully that “we’re kind of in a category of one” and that “Peloton bought a manufacturer to

‘get a cost advantage over any future competitors that we don’t have yet,’” id. at ¶ 65.2 The

media repeated those claims, and Peloton “t[ook] advantage of the media coverage to mislead

consumers” about its lack of competitors. ICON has therefore adequately pleaded its false

advertising claim regarding competitors.

III.   CONCLUSION

       For the foregoing reasons, ICON respectfully requests that this Court deny Peloton’s

partial motion to dismiss ICON’s counterclaims, as ICON has sufficiently pleaded each of its

causes of action.




2
  Peloton also implies that ICON must show that Peloton was able to deceive “sophisticated
consumers.” Motion at 16. But there are no allegations in ICON’s Amended Complaint
regarding whether Peloton’s customers are or are not sophisticated consumers.
                                                13
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 17 of 18 PageID #: 1026




                                                  /s/ Frederick L. Cottrell, III
     OF COUNSEL:                                  Frederick L. Cottrell, III (#2555)
                                                  Christine D. Haynes (#4697)
     David R. Wright                              Richards, Layton & Finger, P.A.
     MASCHOFF BRENNAN GILMORE                     920 N. King Street
      ISRAELSEN & WRIGHT PLLC                     Wilmington, DE 19801
     111 South Main Street, Suite 600             (302) 651-7700
     Salt Lake City, Utah 84111                   cottrell@rlf.com
     (801) 297-1850                               haynes@rlf.com

     Tyson K. Hottinger                           Attorneys for Defendant
     MASCHOFF BRENNAN GILMORE
      ISRAELSEN & WRIGHT PLLC
     100 Spectrum Center Drive, Suite 1200
     Irvine, California 92618
     (949) 202-1900

     Dated: September 25, 2020




                                             14
Case 1:20-cv-00662-RGA Document 48 Filed 10/06/20 Page 18 of 18 PageID #: 1027




                                CERTIFICATE OF SERVICE

         I hereby certify that on September 25, 2020, true and correct copies of the foregoing

document were served, via e-mail, on the following:

Michael J. Flynn                               Steven N. Feldman
Andrew M. Moshos                               Douglas J. Dixon
Morris, Nichols, Arsht & Tunnell LLP           Christina V. Rayburn
1201 N. Market Street                          Karen Younkins
P. O. Box 1347                                 Haoxiaohan Cai
Wilmington, DE 19801                           HUESTON HENNIGAN LLP
                                               523 West Sixth Street, Suite 400
                                               Los Angeles, CA 90014


                                                      /s/ Frederick L. Cottrell, III
                                                      Frederick L. Cottrell, III (#2555)
                                                      cottrell@rlf.com




RLF1 24051109v.1
